Citation Nr: 1507562	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux, hiatal hernia, and/or irritable bowel syndrome.  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to August 23, 2010, for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	John Berry, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in November 2013, at which time these issues were remanded for additional development.  For the issues decided herein, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of whether clear and unmistakable error exists in an April 2007 rating decision which denied service connection for PTSD has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested, primarily, by anger, irritability, sleep disturbances, flashbacks, isolation, mood swings, hypervigilance and exaggerated startle response; collectively, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity. Symptoms of occupational and social impairment with deficiencies in most areas were not demonstrated.

2.  In an April 12, 2007 rating decision, the RO denied service connection for PTSD; the RO notified the Veteran about this rating decision and his appellate rights that same month, and the Veteran did not appeal in a timely fashion.  

3.  The Veteran's request to reopen a claim of service connection for PTSD was received on August 23, 2010. 

4.  From April 12, 2007 to August 23, 2010, there was no pending formal or informal claim showing an intent to apply for service connection for PTSD or any other psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The April 2007 rating decision that denied service connection for PTSD became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

3.  The criteria for an effective date earlier than August 23, 2010 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.160, 3.400 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a September 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the effective date and disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in August 2014.  The Veteran's representative has alleged the August 2014 VA examination is inadequate, as it fails to contain more complete findings and discussion regarding the Veteran's reported PTSD symptomatology.  The Board disagrees, however, finding that this examination, in the context of the entire record, contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal.  As such, this examination is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the severity of the Veteran's PTSD sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II. Increased Rating for PTSD

The Veteran seeks an initial rating in excess of 50 percent for PTSD.  He asserts his PTSD results in social isolation, poor sleep, nightmares, and difficulty performing the activities of daily living.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  

Upon receipt of his claim, the Veteran underwent a VA examination in June 2011.  He reported such current symptoms as increased anger, nightmares, flashbacks, poor sleep, social isolation, and distrust of others.  Any recent inpatient or outpatient psychiatric treatment was denied.  The Veteran was currently self-employed as a farmer.  His wife was deceased but he reported frequent contact with his adult children.  He currently lived alone on his farm and denied other social contacts other than his family.  On objective evaluation he was fully alert and oriented.  He reported some loss of focus in his thought processes and communication, and occasionally not understanding what other people were saying.  He denied hallucinations and delusions, homicidal or suicidal thoughts or plans, legal difficulties, or violent episodes.  He was competent to manage his household and care for himself.  He denied any memory loss or impairment.  According to the examiner, the Veteran's speech was logical and coherent and he did not exhibit any obsessive, compulsive, or ritualistic behavior.  He reportedly used to abuse drugs and alcohol but has maintained sobriety since 1990.  A diagnosis of PTSD was confirmed and a GAF score of 60 was assigned.  

On VA psychiatric examination in July 2012, the Veteran reported such symptoms as social isolation, mood swings, crowd avoidance, nightmares, poor sleep, hypervigilance, and an exaggerated startle response.  He lived alone on a farm upon which he raised cattle.  He was in regular contact with his adult children, his grandchild, and a few other relatives, but denied frequent social contact outside his family.  He reported previously seeking psychiatric treatment from VA in approximately 2006, but not liking the counselor and discontinuing such care.  He denied any hospitalizations for psychiatric treatment.  A remote history of alcohol abuse, with sobriety since 1990, was reported by the Veteran.  The examiner stated the Veteran exhibited significant anxiety symptoms when talking about his problems on the farm.  His affect was also flattened.  The Veteran denied any recent legal difficulties or episodes of violence.  He reported mild memory loss and weekly panic attacks as well.  His mood and motivation were reduced, and his judgment was impaired.  Some neglect in personal appearance or hygiene was also observed by the examiner.  The Veteran was considered competent to manage his financial benefits and perform all activities of daily living.  A GAF score of 60 was assigned.  

Most recently, the Veteran underwent VA examination in August 2014.  His claims file was reviewed in conjunction with the examination.  Current reported symptoms included a depressed mood, anxiety, avoidance of things like fireworks and helicopters which reminded him of service in Vietnam, increased anger and irritability, intrusive thoughts, and avoidance of crowds.  He continued to live alone on a farm, but reported regular contact with various family members and other local veterans.  He also stated he was involved in a romantic relationship.  He received medication from VA through his primary care physician, but denied any recent participation in private or group psychiatric treatment.  He also denied any hospitalization for psychiatric treatment.  The Veteran denied any recent legal difficulties or episodes of violence.  He continued to abstain from alcohol or drug use.  On objective evaluation, the examiner described the Veteran as pleasant and cooperative, but with a depressed mood, anxiety, suspiciousness, and poor mood and motivation.  His speech was of average rate, tone, and content.  He denied any suicidal or homicidal thoughts or plans.  The Veteran was without hallucinations or delusions, and the examiner found the Veteran competent to manage his benefits.  PTSD was confirmed and a GAF score of 58 was assigned.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent.  According to the evidence of record, though the Veteran has reported some heightened distrust, anger, and irritability with others, he has denied any homicidal or suicidal thoughts or plans.  He also denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood and reported panic attacks, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal finances and household without assistance.  He also has not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties related to his PTSD during the pendency of this appeal.  All VA examination reports indicate he had been fully alert and oriented at all times of record, and he has been self-employed for many years managing his farm.  

Furthermore, the symptoms the Veteran does have (e.g. restricted affect, anxiety, depression, recurrent thoughts of Vietnam, diminished interest in activities, avoidance symptoms and irritability and heightened startle response) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the record reflects the Veteran was married to his wife for many years until her death, and he continues to maintain good relationships with several family members.  As noted above, his insight have generally been intact and his thought processes unremarkable.  The record reflects he has not been hospitalized for a mental disorder and furthermore during the August 2014 VA examination the Veteran indicated he was not currently receiving regular psychiatric treatment for PTSD.  Additionally, VA examiners consistently assessed the Veteran has having a level of functioning greater than that envisioned by the 70 percent criteria and the GAF scores rendered by competent examiners were shown to be between 58 and 60 during this period, indicating moderate, but not major, impairment during this period.  As the Veteran has displayed a similar level of impairment during the entire pendency of this appeal, a staged rating is not warranted at this time.  See Hart, 21 Vet. App. at 505.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9411.  The symptomatology and impairment caused by the Veteran's PTSD are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected PTSD does not provide an appreciable burden to his employment, as he has lived on and managed a farm on his own for many years.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against an initial evaluation in excess of 50 percent for PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  

Review of the record indicates a formal claim for service connection for PTSD was received by VA on June 29, 2005.  Service connection for PTSD was denied, however, in a rating decision dated April 12, 2007.  The Veteran was provided notification of this decision in a letter dated the next day.  He did not, however, appeal this decision in a timely manner and no new and material evidence was received within the one year appeal period.  Accordingly, the April 2007 rating decision became final.  38 C.F.R. § 3.156(b); 20.1103.  The Veteran subsequently filed a new August 2010 informal claim in which he requested an increased rating for PTSD.  The RO construed this claim as one for service connection for PTSD, and subsequently granted service connection for this disorder in a July 2011 rating decision.  The effective date assigned was August 23, 2010, the date of receipt of the Veteran's informal claim.  

The Veteran and his representative have expressed disagreement with this effective date.  Specifically, they contend the prior April 2007 rating decision was in error in failing to grant service connection for PTSD, and an effective date based on the June 2005 claim is warranted.  

The Board notes that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

The issue of CUE in the April 2007 rating decision is not, however, before the Board.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The Veteran had one year from notification of the April 2007 rating decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision became final when an appeal was not perfected within the allowed time period.  

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a formal or informal claim for service connection for PTSD following the April 2007 denial until August 23, 2010, when he filed an informal claim for service connection for PTSD.  Service connection was subsequently granted based on this claim, and the effective date for service connection for PTSD was set at the date of receipt of the ultimately successful claim, that is, August 23, 2010.  In essence, when a claim to reopen is successful and benefits are awarded upon readjudication, the effective date is the date the claim is reopened.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show clear and unmistakable error in a prior denial of that claim.  Id.  Such is not the issue before the Board.  To the extent that he claims that his disability was present prior to the currently assigned effective date, the Board notes that establishing such a fact would not assist him in his claim.  As noted, it is the later of the date of receipt of the new claim or the date entitlement arose that controls the assigned effective date.  38 C.F.R. § 3.400(q)(2), (r).  

The Board finds that there was no pending claim prior to August 23, 2010, pursuant to which benefits could be granted.  As there is no current dispute before the Board regarding the finality of the April 2007 rating decision or the date of receipt of claim to reopen, the earliest effective date possible is the date that the claim to reopen was received, August 23, 2010, which is the effective date currently assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  For these reasons, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD must be denied.





ORDER

An initial rating in excess of 50 percent for PTSD is denied.  

An effective date earlier than August 23, 2010, for the grant of service-connection for PTSD is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal disability, to include as secondary to a service-connected disability.  Specifically, the Veteran and his representative have asserted that medications used to treat the Veteran's PTSD have caused or aggravated a current gastrointestinal disorder.  This issue was remanded by the Board in November 2013 in order to obtain a VA medical examination and opinion regarding the etiology of any current gastrointestinal disorder.  While the Veteran was afforded a VA examination in July 2014, the provided opinion appears to be incomplete.  The examiner concluded that the Veteran was not currently taking any medication for his PTSD; therefore, no such medication could cause or aggravate a gastrointestinal disorder.  The Veteran and his representative correctly note, however, that at one time, the Veteran was prescribed trazodone by VA physicians for PTSD and related anxiety symptoms, although it appears this prescription has currently been discontinued.  Nevertheless, the July 2014 opinion does not address whether the Veteran's prescribed use of trazodone could cause or contribute to a gastrointestinal disorder.  In light of this fact, remand is required to address this assertion by the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request any pertinent medical records not already received from the VA Medical Center in Kansas City, as well as any other military, VA, or private facility at which the Veteran has received pertinent treatment.  If no such records are available, that fact should be noted for the record.  

2.  Forward the claims file who examined the Veteran in July 2014 for a gastrointestinal disorder.  If this examiner is not available, a similar expert in gastrointestinal disorders must be located.  After review of the claims file, to include all medications the Veteran is or was prescribed for his service-connected disabilities, PTSD and diabetes, the examiner is asked to address the following question:  is it at least as likely as not (chance of 50 percent or greater) that a current gastrointestinal disorder was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability or any medication prescribed at any time for a service-connected disability?  The examiner should comment on the Veteran's prior use of Mirtazapine and Trazadone and his use of Metformin and Glyburide.

The examiner is asked to provide a complete rationale for any opinion provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


